Motion by petitioner to vacate an order of this court, dated November 27, 1961, which: (a) confirmed an Official Referee’s report recommending, after a hearing, denial of petitioner’s application to vacate a prior order of this court, dated January 10, 1936, striking his name from the roll of attorneys and counselors at law, and to be reinstated as a member of the Bar; and (b) denied such application. Motion to vacate order of November 27, 1961, denied. After re-examining the entire record in the light of petitioner’s present contentions and brief, we have again reached the conclusion that the Referee’s report should be confirmed and that petitioner’s application to vacate the prior order of the court striking his name from the roll of attorneys, should be denied. Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.